


THIRD ADDENDUM
TO
THIRD AMENDMENT TO CONSTRUCTION-TERM LOAN AGREEMENT


This Third Addendum to Third Amendment to Construction-Term Loan Agreement
(“Addendum”) is made effective as of the 2nd day of January, 2012 between MLIC
Asset Holdings LLC, successor-in-interest to Outsource Services Management, LLC,
successor-in-interest to the Federal Deposit Insurance Corporation as receiver
of BankFirst (“Lender”) and Iowa Renewable Energy, LLC (“Borrower”).


RECITALS:


A.
The Lender and the Borrower entered into that certain Third Amendment to
Construction-Term Loan Agreement, dated September 1, 2010, as amended by a First
Addendum to Third Amendment to Construction-Term Loan Agreement, dated September
15, 2010 and a Second Addendum to Third Amendment to Construction-Term Loan
Agreement, dated February 2, 2011 (collectively, the “Third Amendment”).



B.
As of January 2, 2012, there was owed on the Note the principal balance of
$27,142,668.20, accrued interest in the amount of $151,202.40, totaling
$27,293,870.60, plus interest continuing to accrue on the unpaid principal
balance in the amount of $4,818.01 per day. The Note matures on January 2, 2012.



C.
The Borrower is in default of the Loan Agreement due to the Borrower's failure
to comply with the following covenants: (i) Section 5.01(u) - Rolling twelve
month Budget updated monthly, (ii) Section 5.01(v) - 13 week cash flow
projection updated weekly, and, (iii) Section 5.02 (z) Net Worth - minimum of
$5,000,000.00 (collectively, the “Existing Defaults”)



D.
The Borrower is also indebted to the Lender, Federation Bank and Washington
State Bank under a revolving line of credit note, dated September 1, 2010 in the
principal amount of $6,000,000.00 (the “Line of Credit Note”), which is governed
by that certain loan agreement between the Borrower and such creditors, dated
September 1, 2010 (the “Revolving Line of Credit Loan Agreement”).



E.
As of January 2, 2012, there was owed on the Revolving Line of Credit Note the
principal balance of $3,874,528.44, accrued interest in the amount of
$82,284.14, totaling $3,956,812.58, plus interest continuing to accrue on the
unpaid principal balance in the amount of $1,751.07 per day. The Line of Credit
matures on January 2, 2012.



F.
The Borrower has requested that the Lender extend maturity date of the Note and
waive the Existing Defaults. Subject to the satisfaction of the terms and
conditions of this Third Addendum, the Lender has agreed to the Borrower's
request.



G.
The Lender and the Borrower wish to amend the Third Amendment pursuant to the
terms of this Addendum and extend the maturity date of the Note pursuant to the
terms of a note modification agreement.



NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein it is agreed:


1.
All terms not otherwise defined in this Addendum shall have the meaning given to
such term in the Third Amendment. The recital paragraphs are hereby incorporated
as though fully set forth in this Addendum.



2.
Notwithstanding the execution of the Third Amendment or any addendum thereto, or
the delivery of all documents in furtherance thereof, this Addendum and the Note
Modification (as hereinafter defined) becoming effective shall be subject to the
timely satisfaction of the following conditions precedent:



(a)
Except as specifically waived by Lender in this Addendum, no event of Default or
event which will mature into an event of Default, shall have occurred and be
continuing.



(b)
The Borrower shall have delivered the Loan Documents and the agreements listed
below, each of which shall





--------------------------------------------------------------------------------




be in a form and content satisfactory to the Lender, executed by the parties
specified therein, and all other documents, certificates, opinions and
statements requested by the Lender:


(i)
This Addendum.

(ii)
A note modification agreement pursuant to which the maturity date of the Note is
extended to January 5, 2013 (the “Note Modification”).



(c) The Borrower shall have paid the Lender an extension fee of Seventy-Five
Thousand Dollars ($75,000.00) in US dollars and in readily available funds.


(d)
The Borrower shall have provided evidence satisfactory to the Lender, in the
exercise of its sole discretion, that the Borrower is certified to produce
bio-diesel.

(e)
The Lender, including, without limitation, any third party hired by the Lender
at the Borrower's expense, shall have completed an inspection of the Borrower's
books and records and the results of such inspection shall have been
satisfactory to the Lender, in the exercise of its sole discretion.

(f)
The Participants shall have approved of this Addendum in a form satisfactory to
the Lender.



(g)
The Borrower shall have delivered to the Lender copies of all material
agreements with third parties, including, but not limited to, management
agreements, marketing agreements, procurement contracts, and other contracts
used in the normal operations of the Borrower. In addition, the Borrower shall
have assigned to the Lender each of such material agreements as may be required
by the Lender, in the exercise of its sole discretion.



(h)
The Borrower shall have provided the Lender with evidence of the insurance
required under Section 3.04 of the Loan Agreement.



(i)
The Borrower shall have provided the Lender with (A) a written commitment, in a
form and content satisfactory to the Lender, from one or more financial
institutions (individually and collectively referred to as the “New Revolving
Lender”) which shall commit to immediately make available to the Borrower a
revolving line of credit in a total amount not less than One Million Dollars
($1,000,000.00) (the “New Revolving Line of Credit”), which shall reflect that
(i) the New Revolving Line of Credit is not secured with the Borrower's assets,
and (ii) the payment of the New Revolving Line of Credit is subordinate to the
payment of the Note and (B) copies of all of the unexecuted loan documents to be
utilized by the New Revolving Lender in connection with the New Revolving Line
of Credit.



(j)
The Borrower shall have provided the Lender, in a form and content satisfactory
to the Lender, with the Collateral Assignment and other related loan documents
of the tolling agreement between the Borrower and Gavilon LLC.



3.
Upon satisfaction of all of the conditions set forth in Paragraph 2 above, (i)
the Note Modification shall be accepted by the Lender and deemed to be in full
force and effect, (ii) the Third Amendment and/or the Loan Agreement shall be
deemed to be modified pursuant to Section 4 below, and (iii) the Existing
Defaults shall be deemed to be waived (the “Existing Defaults Waiver”).



The Borrower acknowledges and agrees that the Existing Defaults Waiver shall not
extend to any other default of the Borrower, whether now or hereafter occurring.
The Borrower further acknowledges that the Existing Defaults Waiver (i) relates
solely to the Existing Defaults and (ii) does not in any way constitute a
consent to or an approval of similar or other actions by the Borrower in the
future or constitute a waiver of any other covenant violations by the Borrower
at any time.


4.
Upon satisfaction of all of the conditions set forth in Paragraph 2 above, the
Third Amendment and/or the Loan Agreement shall be deemed to be modified as
follows:



(a)
The “Termination Date” as set forth in Section 2.1 of the Third Amendment is
hereby changed to January 5,





--------------------------------------------------------------------------------




2013.


(b)
Subparagraphs 5.01(i), 5.01(v), 5.01(w), and 5.01(z) of the Loan Agreement (as
set forth in Section 2.5 of the Third Amendment The reference in Section 2.5 of
the Third Amendment to Construction Term-Loan Agreement to “Section 5.01” was a
typographical error and all references to Section 5.01 in Section 2.5 of the
Third Amendment to Construction Term-Loan Agreement should be, and hereby are,
modified to be Section “5.02”. ) are hereby deleted and the following new
subparagraphs 5.02(i), 5.02(v), 5.02(w) and 5.02(z) are substituted in lieu
thereof:



(i) Commencing on February 25, 2012 and within twenty-five (25) days after the
end of each month, a copy of the compiled monthly financial statement of
Borrower that shall include the balance sheet of Borrower as at the end of such
month and related statements of income and expenses, statement of changes in
financial position, a statement of changes in capital accounts and a statement
of allocation of distribution of profits and losses of Borrower, all in
reasonable detail, prepared in accordance with GAAP (or tax accounting
reconciled to GAAP). Such statements shall be accompanied by a Covenant
Compliance Certificate in the form of Exhibit C to the Loan Agreement.


(v) Commencing on February 25, 2012 and within twenty-five (25) days after the
end of each month, a comparison of Borrower's monthly actual results to the
monthly budgeted and forecast results, in a form satisfactory to Lender.


(w) The Borrower shall pay to the Lender for application to the principal
balance of the Note that amount equal to fifty percent (50%) of the Borrower's
monthly earnings before taxes, depreciation and amortization (“EBTDA”) in excess
of $300,000 as shown on the Borrower's monthly financial statements on or before
the twenty-fifth day of the following month (the “EBTDA Payment”), with the
first EBTDA Payment due on February 25, 2012. To the extent that the Borrower
makes any unscheduled prepayment of principal on the Note (a “Principal
Prepayment”), the amount of such Principal Prepayment shall be credited on an
accumulated basis to the next EBTDA Payment owed by the Borrower. By way of
example only and not in limitation, if the Borrower makes a $25,000.00 Principal
Prepayment on July 31 and a EBTDA Payment in the amount of $15,000.00 is due on
August 25, then the EBTDA Payment due on August 25 will be deemed to be
satisfied and the remaining $10,000.00 of the July Principal Prepayment will be
credited to the next monthly EBTDA Payment that is owed by the Borrower.


(z) The Borrower shall maintain at all times (i) a minimum Tangible Net Worth of
not less than Two Million Dollars ($2,000,000.00) through June 30, 2012 and (ii)
from and after July 1, 2012 a minimum Tangible Net Worth of not less than Two
Million Two Hundred Fifty Thousand Dollars ($2,250,000.00). As used herein
"Tangible Net Worth" shall mean unit holders' equity less any assets
representing amounts or obligations due from employees, unit holders, insiders
and any intangible assets and subordinated debt. Intangible Assets are those
assets, according to GAAP, without physical substance which are classified as
having value by carrying such value on the balance sheet of the entity claiming
such value. Intangible assets include, but are not limited to, goodwill,
patents, trademarks, organizational costs, copyrights, franchise rights,
territory rights, licenses, memberships, exploration rights, processes, and
designs.


(c)
Section 5.02 of the Loan Agreement is hereby amended to add the following new
subsections (aa), (bb), (cc) and (dd):



(aa) Commencing with the Borrower's February, 2012 operations (based on the
February 25, 2012 financial reporting), the Borrower shall maintain a Monthly
Cash Flow Coverage of not less than 1.0 to 1.0. “Monthly Cash Flow Coverage”
shall mean earnings before depreciation, amortization, interest and taxes
divided by the scheduled monthly principal and interest payments on the Note
plus interest on the New Revolving Line of Credit.
(bb) The Borrower shall immediately notify the Lender of any changes in its
plant management




--------------------------------------------------------------------------------




or any decision to excuse management.


(cc)     Within twenty-five (25) days of each month end, the Borrower will
provide to the Lender a narrative summarizing the Borrower's previous monthly
activities and operations.


(dd) Borrower acknowledges and agrees that the provisions relating to financial
reporting are a material inducement for Lender to enter into this Addendum.
Borrower shall pay Lender a fee of $250.00 per day (the “Financial Reporting
Fee”) for any financial report that is not submitted as required under the
provisions of the Loan Agreement, as amended. Borrower acknowledges that the
Financial Reporting Fee is not a penalty but is included to ensure that Lender
has current and accurate financial information with respect to the Borrower.


(d)
Section 5.03 (Negative Covenants) of the Loan Agreement is hereby amended by
adding the following new subparagraph (q):



(q) The Borrower shall not purchase or redeem any of its units, declare or pay
any dividends or distributions, except distributions payable solely in its
units, make any distribution to members or set aside any funds for any such
purpose, without the prior written approval of the Lender.


(e)
Subsection 5.03(e) of the Loan Agreement is hereby deleted in its entirety and
the following new subsection (e) is substituted in lieu thereof:



(e) The Borrower shall not, during the life of the Loan Agreement without the
prior written approval of the Lender (which approval shall not be unreasonably
withheld), lease, assign, pledge, mortgage, create any security interest in or
otherwise encumber or permit to be encumbered any of its assets or become or
remain liable in any manner with respect to any indebtedness or contractual
liability (including, without limitation, notes, bonds, debentures, loans,
guaranties, obligations of partnerships, and pension liabilities, in each case
whether or not contingent and whether or not subordinated), except:


(i)    Obligations to the Lender arising under the Loan Documents;


(ii)    Trade accounts payable incurred in the ordinary course of business or
unsecured indebtedness (other than for money borrowed or for the purchase of a
capital asset) incurred in the ordinary course of business, which becomes due
and must be fully satisfied within twelve months after the date on which it is
incurred;


(iii)     Unsecured indebtedness which is fully subordinated in right of payment
to all of the Borrower's obligations to the Lender pursuant to a subordination
agreement accepted or approved in writing by the Lender;


(iv)     The New Revolving Line of Credit; or


(v) Until December 31, 2012, the first lien position on all finished biodiesel
in favor of Gavilon, LLC as described in Section 3.2 of the Amendment Agreement
between Borrower and Gavilon, LLC dated January 11, 2012.


(f)
The following provision shall be added at the end of Subsection 6.01(e) of the
Loan Agreement following the word “claim”: “including but not limited to the New
Revolving Line of Credit.”



5.
The Borrower does hereby release and forever discharge the Lender, the other
Participants, the prior holders of the Loan Documents and their officers, agents
and employees, successors and assigns from all causes of action, suits, claims
and demands of every kind and character, known or unknown, without limit,
including any action in law or equity, which the Borrower has or may ever have
had against the them, if the





--------------------------------------------------------------------------------




circumstances, or any part of the circumstances, giving rise to such cause of
action, suit, claim or demand occurred prior to the date of this Addendum.


6.
Except as modified by this Addendum, all the terms and conditions of the Third
Amendment and the Loan Agreement, as amended, shall remain unchanged and in full
force and effect. Borrower acknowledges that the Note is due and payable on the
Maturity Date (as defined therein) and that Lender has made no commitment,
express or implied, to refinance the obligations owing under the Note on the
Maturity Date.



7.
This Addendum may be executed in one or more identical counterparts, which, when
executed by all parties, shall constitute one and the same agreement.



8.
The Third Amendment and the Loan Agreement, as amended, embodies the entire
agreement and understanding between the Borrower and the Lender with respect to
the subject matter thereof and supersedes all prior agreements and
understandings among such parties with respect to the subject matters thereof.



IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS (EXCEPT CONSUMER LOANS
OR OTHER EXEMPT TRANSACTIONS) NOW IN EFFECT BETWEEN YOU AND THIS LENDER.














IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written.


BORROWER:
 
LENDER:
 
 
 
Iowa Renewable Energy, LLC
 
MLIC Asset Holdings LLC, a Delaware limited liability company
 
 
 
By: /s/ Larry Rippey
 
By: Transmountain Land & Livestock Company, a Montana corporation, its Manager
Name: Larry Rippey
 
 
Its: Chairman & CEO
 
By: /s/ Michael Wilson
 
 
Name: Michael Wilson
By: /s/ Mark A. Cobb
 
Title: Vice President
Name: Mark A. Cobb
 
 
Its: Vice-Chair
 
 













